ACCEPTED
                                                                                                      12-15-00238-CR
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                11/13/2015 3:16:00 PM
                                                                                                            Pam Estes
                                                                                                               CLERK

                                      No. 12-15-00238-CR

                                                 §          IN THE COURT OF APPEALS
                                                                                 FILED IN
                                                 §                        12th COURT OF APPEALS
 IN RE: DAVID MARK DAVIS II                      §        TWELFTH              TYLER,
                                                                        JUDICIAL       TEXAS
                                                                                   REGION
                                                 §                        11/13/2015 3:16:00 PM
                                                 §                         TYLER,PAMTEXAS
                                                                                      ESTES
                                                                                   Clerk


              RELATOR'S NOTICE OF CHANGE OF MAILING ADDRESS

     Relator, David Mark Davis II, files this notice of change of mailing address with the clerk of
the court.

    1) Relator’s current mailing address should be changed to:

                  David Mark Davis II
                  PO Box 530908
                  Harlingen, Texas 78553

    2) Relator’s physical address has not changed and should remain 905 N. Loop 499, Apt. 525;
       Harlingen, Texas 78550.


                                                             Respectfully Submitted,




                                                             David Mark Davis II
                                                             Relator, Pro Se



                                CERTIFICATE OF SERVICE

    I certify that at the time of filing, a copy of the foregoing Notice was served via USPS First
Class Mail on the Respondent and Real Party in Interest.




                                                  _________________________
                                                      David Mark Davis II